UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 02-6234



In Re: JAMES M. DEBARDELEBEN,

                                                        Petitioner.



        On Petition for Writ of Mandamus.   (CA-02-72-AM)


Submitted:   March 28, 2002                 Decided:   May 14, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


James M. DeBardeleben, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     On   February   11,   2002,   James       M.   DeBardeleben      filed    this

petition for a writ of mandamus seeking an order directing the

district court to act on his January 14, 2002, civil rights

complaint filed pursuant to 42 U.S.C.A. § 1983 (West Supp. 2001).

He also sought an order directing the district court to rule on his

motion for a temporary restraining order.                  The district court

entered an order dismissing DeBardeleben’s complaint and denying a

temporary   restraining    order   on       March   13,   2002.      Because   the

district court has disposed of DeBardeleben’s complaint and closed

the case on its docket, DeBardeleben’s mandamus petition is moot.

Accordingly, we deny DeBardeleben’s petition for initial hearing en

banc, deny his motion for an extension of time nunc pro tunc, and

deny the petition for writ of mandamus.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  PETITION DENIED




                                        2